UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 1, 2008 ClearOne Communications, Inc. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation) 000-17219 87-0398877 (Commission File Number) (I.R.S. employer identification number) 5225 Wiley Post Way, Suite 500, Salt Lake City, Utah 84116 (Address of principal executive offices) (Zip Code) (801) 975-7200 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 30.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 40.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 1, 2008, Greg LeClaire was appointed as the Company’s Chief Financial Officer.Mr. LeClaire has served as the Company’s Vice President of Finance and principal financial and accounting officer since joining the Company in September 2006. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEARONE COMMUNICATIONS, INC. Date:January 3, 2008 By: /s/ Zeynep Hakimoglu Zeynep Hakimoglu 2
